Per Curiam.
The defendant was complained against by the state board of registration and examination in dentistry of a violation of section 11 of the Dental act (chapter 266, laws of 1927), in that he practiced dentistry within the meaning of section 12 of the act without a license. There was a trial before the First District Court of the city of Newark, and the trial judge dismissed the complaint.
The state board thereupon sued out this writ of certiorari.
The uncontradicted evidence showed that the defendant upon several occasions took impressions of the gums of the witness, made impressions in wax or rubber compound, and also in plaster paris; made dentures and fitted the teeth in the mouth of the witness. He held himself out as a mechanical dentist. The witness paid him all told $60. It was proved and uncontradieted that he had no license.
There was no denial of these essential matters. On the contrary, the defendant himself testified that the work which he did was of a character which should have been done by a dentist.
We think that the dismissal of the complaint was erroneous, and that the statutory essentials were proved by uncontradicted evidence. The finding of the trial judge that the work was “procured by the pleading of the witness” did not justify the dismissal.
On the record presented the dismissal of the complaint was unjustified, and it will be set aside and the case remanded for retrial, costs to abide the event.